DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170328151 (herein Dillard) in view of US 20050103093 (herein Williams).
Regarding claim 1, Dillard teaches An apparatus that estimates a flow velocity of water flowing in a water pipe, the apparatus comprising: 
a solenoid valve disposed in the water pipe and configured to open and close to thereby control a flow of the water flowing in the water pipe (manifold 200 has chokes 300, [0029] which is a choke valve [0064]; [0081] teaches control of valve via solenoid); 
a pressure sensor disposed downstream from the solenoid valve in the water pipe and configured to detect a pressure of the water and output a sensor signal that indicates detected pressure (pressure sensors in manifold 200, [0029]); and 
a control unit that controls open and closed states of the solenoid valve and receives the sensor signal from the pressure sensor (control system 100 ... the signals 105/109 can include, but are not limited to, the choke position signals, pressure signals, [0083]), 
the control unit being configured to: calculate a flow velocity v.sub.r based on a loss coefficient .zeta..sub.v of the solenoid valve obtained in advance, and a difference between a water pressure P0 measured by the pressure sensor in advance when a flow velocity is zero and a water pressure P1 measured by the pressure sensor when opening of the solenoid valve is set to a predetermined degree of opening ([0065] teaches flow coefficient Cv can be calculated using cited equation; choke position 82 in [0061] corresponds to predetermined degree of opening; by knowing the choke's position, the flow coefficient (Cv) can be obtained from the parameterization. In turn, the known flow coefficient (Cv) and measured pressure differential (dP) at the choke 300 can be used to calculate a flow rate Q according to the equation, [0071]), 
determine whether the degree of opening of the solenoid valve is increased or not (position input 406 would likely come from sensors (205, 220) associate with or part of the choke (300), [0085]), 
obtain a difference .DELTA.P.sub.p between a water pressure P2 measured by the pressure sensor when it is determined that the decreased degree of opening is increased, and the water pressure P0 (Fig. 5b and [0061] teaches pressure when choke position 82 adjusted over time, from closed to open with obtaining pressures at choke positions).
Further comprising claim 1, Williams teaches the deficiencies of Dillard, specifically: calculate a loss coefficient .zeta..sub.p of an upstream water pipe located upstream from the solenoid valve based 
Regarding claim 2, Dillard teaches wherein the control unit is configured to obtain a variance for a water pressure measured by the pressure sensor, determine whether a value of the variance exceeds a specified value or not, and estimate the flow velocity when it is determined that the value of the variance exceeds the specified value (a process variable 64 (e.g., current surface backpressure in the drilling system 10, current choke position, etc.) is compared to a configured set point 62 to calculate an error 66... The one or more of these are then summed together to provide a control output 76 (e.g., a new pressure, a new choke position, etc.) [0060]; Fig. 7a teaches flowrate is calculated with pressure and position inputs 402, 404, 406).
Regarding claims 3 and 4, the apparatus of Dillard in view of Williams used to reject claims 1 and 2 performs the method claimed in claims 3 and 4. As such, the method may be rejected equivalently to limitations in claim 1 and 2 above.
Regarding claim 5, the limitaions are equivalent to those of claim 1, but fluid is claimed instead of water, and a fluid channel replaces the water pipe of claim 1. Dillard in view of Williams still teaches these limitations and may be rejected equivalently to limitations in claim 1 above.
For the above claims, it would be obvious to one of ordinary skill in the art to incorporate the teachings of Williams into that of Dillard because both inventions relate to monitoring and measuring flow and subsequent control, and Williams improves upon determining flow rate ([0010]).

Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “flow velocity can be determined without closing the water pipe by the solenoid valve” and “sensing the flow velocity at one sensing point”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852